Citation Nr: 1312144	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  10-44 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel





INTRODUCTION

The appellant served in the Reserves/National Guard from September 1954 to September 1962.  During those years he had active duty for training in July 1955, from July 1956 to August 1956, and from July 1957 to August 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Though the appellant currently suffers from bilateral hearing loss, the evidence of record does not show that this hearing loss is related to his claimed in-service noise exposure.

2.  The evidence of record fails to show that the onset of the appellant's tinnitus was due to active service or result from disease or injury in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2012).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability rating.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this case, the duty to notify was satisfied by way of a letter sent to the appellant in April 2009 that fully addressed all notice elements and was sent prior to the initial adjudication of his claim in November 2009.  The letter informed him of what evidence was required to substantiate the claim and VA's respective duties for obtaining evidence.  He was also asked to submit evidence and information in his possession to the RO.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  

VA also has a duty to assist the appellant in the development of the claim.  This duty includes assisting the appellant in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 C.F.R. § 5103A; 38 C.F.R. § 3.159.  

The Board obtained the appellant's VA treatment records and private treatment records.  In addition, the appellant was provided with a relevant VA examination to address the etiology of his claimed hearing loss and tinnitus in November 2009, and the Board finds that the VA examination and related medical opinion are sufficient for adjudicatory purposes.  The examination report reflects that the examiner performed an audiometric examination of the appellant and an opinion was obtained after the examiner was provided with the appellant's claims file for review, and this opinion is supported by a sufficient rationale.

The Board notes, that in July 2009 and September 2009, VA advised the appellant that most of his service treatment records were missing and likely destroyed in the July 1973 fire at National Personnel Records Center.  In cases where the appellant's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In January 2013, the RO made a formal finding of its inability to obtain his service treatment records.  While it is unfortunate that not all of the appellant's service treatment records may be available, this appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened obligation set forth in O'Hare in mind.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the appellant's claims.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F3d. 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II. Service Connection

In seeking VA disability compensation, a person generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.

Establishing service connection generally requires competent and credible evidence of (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2012).

Service connection for certain chronic disorders, including organic diseases of the nervous system such as hearing loss, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and ongoing symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The VA has specifically defined what is meant by a "disability" for the purposes of service connection.  See 38 C.F.R. § 3.385 (2012).  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."

The Court has held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

III.  Analysis

Regarding hearing loss, the appellant contends that he was exposed to noise from tanks and gun fire while serving in the National Guard.  The Board recognizes that most of the appellant's service records were lost in the fire at the National Personnel Records Center in 1973.  Nevertheless, it was several decades after service, in November 2004 VA treatment records, before the presence of bilateral hearing loss is documented.  This is over 40 years after the appellant's separation from service.  That record mentions that the problem had been long standing and progressive, but there is no indication that it had been present since service.  

The appellant was examined for VA purposes in November 2009, and while the examiner believed the appellant was exaggerating the extent of his hearing loss (owing to the differences in speech reception thresholds and purtone averages), bilateral hearing loss was considered to be present.  As to whether the disability was related to service, the examiner concluded it was not likely, because the condition was consistent with hearing loss expected for a man of the appellant's age, he reported using hearing protection during service, and the appellant worked in excessive noise industries after service (railroad, and steel mills), which would be a more logical source of occupational noise damaged hearing.  

The VA medical opinion is persuasive as it is based on an accurate history, it is fully articulated, and reasonably explains its conclusion.  Since it is adverse to the claim, and the appellant has not actually claimed to have experienced hearing loss since his period of service decades ago, nor he is not shown to be competent to offer a valid opinion on the etiology of his current hearing loss, the greater weight of the evidence is against the conclusion that the appellant's current hearing loss was incurred in service.  Accordingly, service connection for hearing loss is denied.  

With respect to tinnitus, it is first mentioned in the medical records in March 2009, but the only evidence that it is related to service consists of the appellant's assertion to that effect.  To establish service connection would require one of two scenarios.  Either the appellant has had tinnitus ever since his service in the 1950's, or that it surfaced more recently as a consequence of the noise to which he was exposed in service.  As to having it ever since service, the appellant provided inconsistent statements to the November 2009 VA examiner.  He first indicated it had been present at least ten years, and later stated that it had been present since service.  This confusion leads the Board to conclude the appellant is not a reliable medical historian.  Likewise, it is observed that the VA treatment records associated with the file date from 2003, making for a 6 year period before any mention of tinnitus is made.  It is not unreasonable to think that had tinnitus been present during those 6 years of outpatient treatment, it would have been mentioned.  On this record, the Board finds that the evidence fails to establish the appellant has had tinnitus since his service in the 1950's, and indeed, the November 2009 VA examiner also concluded the appellant's tinnitus was unlikely related to service, because of the appellant's uncertainty as to its onset, and no other obvious evidence linking it to service.  

As to the theory that tinnitus abruptly appeared as a consequence of noise exposure that occurred many years earlier, the Board observes that there has been no evidence submitted to support such a contention.  It also lacks an obvious logic since it does not account for the post service noise to which one is exposed generally in a normal environment over the years, or this appellant's specific post service noise exposure in the steel mills and railroad.  Indeed, such an unsubstantiated theory in this case does not trigger the duty to obtain a medical opinion.  Although there is a low threshold for triggering this duty, with nothing more to support the contention than the appellant's conclusory, generalized statement, that threshold has not been met.  Accordingly, the Board concludes that this theory of entitlement is without merit.  

Under the circumstances described above, the Board finds that the greater weight of the evidence is against the claim, and service connection for tinnitus is denied.  

In reaching this conclusion, the Board is cognizant of its responsibilities in cases in which records in the custody of the government are missing.  See O'Hare, 1 Vet. App. at 367.  The Board's analysis was undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  In this case, the Board has no reason to doubt the competent assertions that he was exposed to noise from tanks and gun fire during service.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, as stated above, there is no medical opinion relating the appellant's current bilateral hearing loss and tinnitus diagnoses to his period of active service.  

Thus, the Board finds that the preponderance of the evidence is against the appellant's claims for entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus.  Therefore, his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.




ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


